Citation Nr: 1234483	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1992 to September 2004.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for major depressive disorder.  The RO assigned an initial 30 percent rating for the disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating when this occurs VA adjudicators must consider whether the veteran's rating should be "staged" to compensate him or her for times since the effective date of his or her award when his or her disability may have been more severe than at others).  The Veteran then perfected a timely appeal concerning the initial disability rating assigned.

In October 2008, VA received the Veteran's Substantive Appeal concerning the denial of his claim for entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  However, a subsequent November 2010 rating decision granted that claim, effective November 30, 2006.  The Veteran did not appeal the effective date assigned for this grant. Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

The Board notes that the Veteran's last VA examination to assess the current severity of his service-connected major depressive disorder was in September 2009.  Since that time, the Veteran's private treatment records document that he has been hospitalized for his psychiatric disorder on two occasions - in October 2009 and April 2010.  Such suggests that the Veteran's major depressive disorder has worsened.  Indeed, the translated summary report indicates that he was admitted due complaints of severe depressive symptoms, diminished judgment and impulse control, and suicidal ideation, and that he was hospitalized for a period of seven (7) days.  Coupled with the fact that the VA psychiatric examination is over three years old, the Board finds that the September 2009 VA examination to be inadequate to assess the Veteran's current level of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Ponce (San Juan), the Commonwealth of Puerto Rico, are dated from September 2009.  On remand, all pertinent records since this date should be obtained and added to the claims file.  All private treatment records contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).




(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Ponce (San Juan), the Commonwealth of Puerto Rico, VAMC since September 2009 that have not been secured for inclusion in the record.  Ensure that the Veteran has not been recently treated by any other local VAMCs.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Update all private treatment records currently contained in the claims file.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, the Veteran should be provided a VA psychiatric examination to determine the current severity of his service-connected major depressive disorder.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his major depressive disorder.  

The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his major depressive disorder.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's major depressive disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also provide an opinion concerning the impact of the Veteran's psychiatric disorder on his ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's major depressive disorder, in and of itself, precludes him from obtaining or maintaining gainful employment.  
  
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, readjudicate the Veteran's claim.  The RO/AMC should review and discuss all evidence added to the claims file since the September 2009 supplemental statement of the case (SSOC), to include the above reference October 2009 and April 2010 hospital reports.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

